Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 15, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Guibert (4,374,319), which shows all of the claimed limitations.  Guibert shows: 
1. An apparatus for preparing food, comprising: a food preparation chamber 11 with an air-permeable bottom wall 17 and a top wall 11A having an upper air discharge opening 21, the food preparation chamber being configured to receive food above the air-permeable bottom wall (fig. 2); a fan 19 configured to move air successively through the air-permeable bottom wall, the food preparation chamber and the upper air discharge opening (fig. 2); and an air channel 15,16 configured to return the air from the upper air discharge opening towards the air-permeable bottom wall, the air channel being sealed with respect to the food preparation chamber along a length of the air channel extending from the top wall to the air- permeable bottom wall (fig. 2).  
25 (though recited as a drip pan, it still acts to guide the air) positioned below the food preparation chamber, wherein a lower part of the air channel is configured to direct air flow substantially radially toward the air guide, and the air guide is configured to direct the air flow essentially upwards into the food preparation chamber (fig. 2).  
15. The apparatus of claim 1, further comprising: a heat radiator 26,27,28,29,30 positioned in an upper part of the food preparation chamber(fig. 2); and an air guide 25 (though recited as a drip pan, it still acts to guide the air) positioned below the food preparation chamber (fig. 2).  
16. An apparatus for preparing food, comprising: a food preparation chamber with an air-permeable bottom wall and a top wall having an upper air discharge opening for allowing air to move successively through the air-permeable bottom wall, the food preparation chamber and the upper air discharge opening, the food preparation chamber being configured to receive food above the air-permeable bottom wall; and an air channel configured to return the air from the upper air discharge opening towards the air-permeable bottom wall, wherein the air channel shares a continuous side wall of the food preparation chamber extending from the top wall to the air-permeable bottom wall (fig. 2; see previous claims).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Guibert (4,374,319), which discloses substantially all of the claimed limitations.  
Guibert teaches the invention as described above but fails to explicitly teach the air guide receiving air from only a single side, rather than two.
Nevertheless, it has been held that to provide duplicate parts for multiplied effect is not the type of innovation for which a patent is granted.  St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11.
Hence, the reverse should be true as well.  While the effect would be reduced there is ample motivation for such.  Reducing the number of air guides may be beneficial in allowing for a smaller device, thus taking up less space.  This may also allow for reduced manufacturing cost by requiring less material.
In addition, the claimed shape/size/location/orientation is an obvious modification based on design choice, and depends on spatial considerations such as availability of space and arrangement of other components.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the single side air passage directing air to the air guide into the invention disclosed by Guibert, so as to provide for spatial and manufacturing considerations.





Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 3-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

April 6, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762